DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 15 and 20-23 are examined herein.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/28/2020 was acknowledged and hereby made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both the preamble and the baking step refer to “heat-moisture rice starch or flour”, however in all other instances the phrase was amended to recite “heat-moisture rice flour”; which makes it unclear if the method actually comprises heat-moisture rice starch or not.
Claim Interpretation
Claim 1: A method for making a gluten-free bakery product having increased cohesiveness and reduced graininess compared to a test gluten-free bakery product, which differs from the gluten free-baked good only in that it comprises a native rice starch or flour in place of a heat-moisture treated rice starch or flour, the method comprising: 
mixing
a first ingredient, comprising:  30 to 33 wt% of a flour/starch component, comprising:
a heat-moisture treated rice flour, comprising birefringent starch where there is evidence of a Maltese cross when the granular structure of the starch is viewed under polarized light;
wherein said rice flour is made by a process comprising: adjusting the moisture content of the rice flour to 20% and heating the starch or flour at 1000 C for 120 minutes;
wherein the weight ratio of the heat-moisture treated rice flour to the native tapioca starch or flour in the flour/starch component of is between 80:20 and 85:15; 
a native tapioca starch or flour, and 
at least 97 wt% of a thermally inhibited potato starch; 
a second ingredient comprising a liquid ingredient, and
a third ingredient to form a pourable batter; and 
baking the pourable batter thereby obtaining the gluten-free bakery product having increased cohesiveness and reduced graininess compared to the test baked good, which differs from the baked good only in that it comprises a native rice starch or flour in place of the heat-moisture treated rice starch or flour; wherein all of the starch and flour in the batter and gluten free bakery product is in the starch/flour component.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of the combination of Baldassano, Shi (6,664,389), IST, Paulus (2005/0008761), Shepard (2009/0123627)and the Cooking Inn.
Adams: Magic Muffins - Universal Gluten-Free Muffin Mix; published at least by Oct. 24, 2007 (as evidenced by Geist flossie reamer) at: https://www.celiac.com/articles.html/magic-muffins-universal-gluten-free-muffin-mix-r1163/

Baldassano: Gluten-Free Blueberry Corn Muffins; published in the March 2008 issue of Epicurious and online at least by 6/27/2007 at: https://web.archive.org/web/20080627124639/https://www.epicurious.com/recipes/food/views/gluten-free-blueberry-corn-muffins-241925



IST: International Starch Trading: Tapioca Food Starch; published at least by June 21, 2007 at: https://web.archive.org/web/20070621113051/http://www.starch.dk/isi/applic/tapiocafood.htm

The Cooking Inn: Flour Substitutes; published online at least by Nov. 11, 2006 at: https://web.archive.org/web/20061111083239/http://www.thecookinginn.com/flour.html

Independent claim 1
Adams teaches a method for making a gluten-free bakery product, comprising the steps of mixing and baking (see the short article).

First method step: mixing
Adams provides ingredients that make up all of the components claimed.

Adams teaches a step of mixing: 
a first ingredient comprising a mixture of starch/flour ingredients (i.e. a starch/flour component) (see ingredient list and the procedure);
a second ingredient comprising a liquid (i.e. wet) ingredient (see ingredient list and the procedure); and 
a third ingredient comprising another ingredient to form a batter (see ingredient list and the procedure).
 
the first ingredient a mixture of starch/flour
Adams teaches to mix the dry ingredients, which provides that all of the starch and flour in the batter of the gluten free bakery product is in a starch/flour component (i.e. the mixture of starch/flour ingredients).


Adams teaches the dry ingredients (i.e. starch/flour component) comprise: 
rice flour (i.e. comprising starch); 
tapioca starch/flour; and 
potato starch.

Amount of the flour/starch component: Adams does not discuss the use of 30 to 33 wt% of the flour/starch component, as claimed.
Baldassano also teaches methods of making gluten free muffins by mixing ingredients to make a batter, then baking them; wherein the ingredients comprise:
a starch/flour component;
a liquid component; and
another ingredient that makes up the batter (see Ingredients and Preparation).
Baldassano provides the use of the following ingredients, wherein the Examiner take Official notice of the approximation of weight equivalents in grams shown:
2 tablespoons tapioca flour (about 15.26 grams); 
1 1/4 cups finely ground yellow cornmeal (about 212.5 grams);
2/3 cup white rice flour* (about 103.33 grams);
1/4 cup cornstarch (about 30 grams);
1 tablespoon plus 1 1/2 teaspoons sugar (about 18.9 grams);
2 teaspoons baking powder (about 9.58 grams);
1 teaspoon baking soda (about 4.8 grams);
1 teaspoon fine sea salt (about 5.9 grams);
8 tablespoons unsalted butter, melted (about 113.5 grams);
1/2 cup whole milk (about 123 grams);
1/4 cup plus 2 tablespoons pure maple syrup (about 118 grams);
4 large eggs (about 200 grams); and
1 cup fresh or frozen (unthawed) blueberries (about 190 grams).



The total amount of ingredients is equal to about 1145 grams, with 361.1 grams of a combination of flour/starch ingredients (i.e. mixture) (i.e. tapioca flour, cornmeal, rice flour and cornstarch), which equals about 31.5 wt% of the flour/starch component, and encompasses the claimed amount of 30 to 33 wt% of a flour/starch component.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making gluten free muffins by mixing ingredients to make a batter, then baking them; wherein the ingredients comprise: a starch/flour component; a liquid component; and another ingredient that makes up the batter, as the modified teaching above, to include 30 to 33 wt% of the starch/flour component, as claimed, because Baldassano illustrates that the art finds anticipatory amounts to be suitable for similar intended uses, including methods of making gluten free muffins by mixing ingredients to make a batter, then baking them; wherein the ingredients comprise: a starch/flour component; a liquid component; and another ingredient that makes up the batter (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

i) rice flour component of the first ingredient  (cont.)
Ratio of rice flour: Adams teaches 2Attorney Docket No. 3333.FDI-US.CONa weight ratio of rice flour to tapioca starch/flour in the starch/flour component is between 80:20 rice to tapioca, which encompasses the claim of between 80:20 and 85:15.


Specific type of rice flour/starch: Adams does not discuss that the rice starch is the specifically claimed type, a heat-moisture treated rice starch, comprising:
adjusting the moisture content of the rice starch or flour to 20%; and 
heating the starch or flour at 100 °C for 120 minutes.

Shi also teaches methods of using modified rice flour/starch (2, 55+)  in baked goods, including types made with batters (6, 21+). 

Shi teaches that the types of starches used include those from rice sources (2, 55+) and that said starches include flour (3,15+) because the term starch as used throughout the reference is explicitly defined as being intended to include flour (3, 15+).  

Shi teaches methods of modifying rice starch/flout by a heat-moisture treatment, comprising process steps that use:
a temperature of 100 to 145 °C (3, 62+); for 
a time of 5 to 1440 minutes (3, 62+); for 
a moisture content of 10 to 80 wt% (3, 54+).
Such a teaching encompasses the claimed rice flour/starch treatment, comprising: adjusting the moisture content of the rice starch or flour to 20%; and heating the starch or flour at 1000 C for 120 minutes.



Shi teaches benefits to the use of the heat-moisture treated rice flour/starch, include added fiber with reduced calories (6, 21+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making baked goods, including types made from batters, comprising modified rice flour/starch, as the modified teaching above, to include 
that the rice flour/starch is modified by adjusting the moisture content of the rice starch or flour to 20% and heating the starch or flour at 1000 C for 120 minutes, as claimed, because Shi illustrates that the art finds an encompassing rice flour/starch modification process as being suitable for similar intended uses, including methods of making baked goods, including types made from batters, comprising modified rice flour/starch (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and also provides that there are benefits to the use of rice flour/starch that is modified in such a way, including that it adds fiber while reduces calories.

Property of the modified rice flour/starch: It would be reasonable to expect that a similar rice starch or flour that was treated with a similar heat-moisture treatment having a similar properties, including: wherein there is birefringent (i.e. having two different refractive indices) and there is evidence of a Maltese cross when the granular structure of the starch or flour is viewed under polarized light, as claimed.




ii) tapioca starch or flour component of the first ingredient (cont.)
	Adams does not discuss the type of tapioca starch/flour used, such as a native tapioca starch, as claimed.
IST also teaches about using tapioca starch for baked goods, batters, muffins, and cake (see the second para. and the sections titled: “Bakery” and “Batters and Breading”) and further provides that the type of tapioca starch used is a native tapioca starch, as claimed (see the first para.).
IST teaches that native tapioca starch has several benefits, including: it’s freeze-thaw stability; that it provides stability to emulsions; it is anticaking; and has a long shelf-life (see the Functional Properties of Starches in Foods section).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making bakery with batters comprising a tapioca starch, as the modified teaching of Adams, to include the specifically claimed type, a native tapioca starch, because IST illustrates that the art finds native tapioca starch as being suitable for similar intended uses, including methods of making bakery with batters comprising a tapioca starch (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and also provides many advantages to its use, including: having freeze-thaw stability; provides stability to emulsions; is anticaking; and has a long shelf-life.




iii) potato starch component of the first ingredient (cont.)
Specific type of potato starch: Adams does not discuss the type of potato starch used, such as a modified potato starch used for making gluten free baked goods, as claimed.
Paulus also teaches about methods of using starches for gluten free baking (ti., 0014+), and further provides the use of modified potato starch (0018).
Paulus also provides benefits to the use of modified starches, including: good moisture retention (0015).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making gluten free baked goods using potato starch, as the modified teaching of Adams, to include the specifically claimed type of potato starch, modified potato starch, as claimed, because Paulus illustrates that the art finds modified potato starch as being suitable for similar intended uses, including methods of making gluten free baked goods using potato starch (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and also provides benefits to the use of modified starches, including: good moisture retention.
Amount of potato starch: Adams does not discuss the amount of potato starch as claimed, including at least 97 wt% by weight of the total starch/flour mixture used.
Shepard also teaches methods of making gluten free compositions with a mixture that includes rice flour, tapioca starch and potato starch (ref. clm. 1), wherein the amount of the potato starch used is open to any amount up to about 99 wt% (ref. clm. 1).

The Cooking Inn also teaches about baking by using potato starch (see “1 cup of wheat flour equals” section) for baking (last para.) and further provides that potato starch is a substitute for wheat flour, meaning it can be used in amount of up to 100 wt% for baking (see short article as a whole).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making gluten free baked goods comprising potato starch, as the modified teaching above, to include the use of at least 97 wt% potato starch, as claimed, because the combination of Shepard and The Cooking Inn illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making gluten free baked goods comprising potato starch (see MPEP 2144.07).

Second method step: baking
Adams teaches baking the batter (see the last paragraph of the recipe).
Since batter means a thin dough that is pourable, Adams’ teaching provides that the mixed unbaked product is pourable, as claimed.

Properties of the bakery product made
It would be reasonable for one of skill in the art to expect that a similar gluten-free bakery product made by a similar methods would have similar properties, including the gluten-free bakery product obtained, comprises increased cohesiveness and reduced graininess compared to the test baked good, which differs from the baked good 

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.

Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because 

Dependent claims
As for claim 20, Adams teaches to use two eggs (about ½ cup) and 1 cup of something wet into the mixture of about 2.8 cups of other ingredients.  
The wet ingredients include: sour cream (about 26% moisture), banana (about 74% moisture), yogurt (about 80% moisture), and apple sauce (about 88% moisture).
Given the use of sour cream, about 0.75 cups of moisture would be added to the about 2.8 cups of dry ingredients. This would result in about 27 wt% of liquid being added to the composition as a whole by way of ½ cup pf eggs combined with about ¼ cup of moisture from the sour cream.  This anticipates the claim of an amount of about 27% of liquid, by weight of the batter, being mixed with the flour/starch component.

As for claim 21, Adams teaches that the gluten free bakery product is a muffin, as discussed above.



As for claim 22, since a cake by definition is an item of soft, sweet food made from a mixture of flour, shortening, eggs, sugar, and other ingredients that is baked, the gluten free muffin of Adams encompasses being a cake, as claimed.

As for claim 23, see the discussions of claims 20 and 21 above.

Response to Arguments
It is asserted, that the reference of Shi does not render the claims obvious for the following reasons: 
1. Shi does not disclose or suggest applying its methods to rice flour. So, to modify Adams to read on the claims one having ordinary skill in the art would have to apply the methods of Shi to a base material without any guidance that doing so would yield a useful effect. 
In response, Shi teaches that the types of starches used include those from rice sources (2, 55+) and that said starches include flour (3,15+) because the term starch as used throughout the reference is explicitly defined as being intended to include flour (3, 15+).  Therefore Shi does provide that the method taught is toward rice starch comprising flour and this argument is not persuasive.

2. Shi does not disclose the single embodiment of a heat moisture treatment that Applicants claim and does not suggest how selecting a parameters within the its broadly described ranges affects the end-product. So, to modify Shi to read on the claims one 
In response, as discussed in the rejection of record (above and previously), motivation comes from Shi showing that it was known for such a thing to have been done, therefore this argument is not persuasive.  As for the argument of Shi not discussing how the method effects the rice flour itself, this does not distinguish over the teaching because it has been long settled that “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  See MPEP 2144.IV.

3. Shi's process makes a product that, with increased usage, decreases organoleptic acceptability. So one having ordinary skill in the art would not select Shi's methods as a starting point for developing a product that increases organoleptic acceptability at least by decreasing the graininess of a gluten free baked good compared to the gluten free baked good having been made from native rice flour. 
In response, as noted above, it has been long settled that “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  See MPEP 2144.IV.
Further, Shi is clear that “the amount of granular resistant starch and dietary fiber which can be added and used in any given food will be determined to a great extent by the amount that can be tolerated from a functional standpoint.  In other words, the amount of granular resistant starch and fiber used generally will be as high as will be acceptable in organoleptic evaluation of the food.  Generally the granular resistant 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793